UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6055


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DAVONTE ANTONIO SMITH,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:14-cr-00262-MOC-1)


Submitted: April 27, 2021                                          Decided: May 3, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Davonte Antonio Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Davonte Antonio Smith appeals the district court’s order denying relief on his 18

U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. Upon review, we discern no

abuse of discretion in the district court’s determination that, under the pertinent 18 U.S.C.

§ 3553(a) sentencing factors, compassionate release was not warranted. See United States

v. Kibble, __ F.3d __, __, No. 20-7009, 2021 WL 1216543, at *2-4 (4th Cir. Apr. 1, 2021)

(providing standard of review and outlining steps for evaluating compassionate release

motions). Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2